Citation Nr: 0918828	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected osteoarthritis, bilateral 
first metatarsophalangeal joints, with heel spurs.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease, 
right knee, with chondromalacia.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected limitation of extension, 
right knee.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease, 
left knee, with chondromalacia and healed scar.  

6.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected limitation of extension, 
left knee.  

7.  Entitlement to service connection for a claimed sleep 
disorder.  

8.   Entitlement to service connection for a claimed 
disability manifested by throat swelling.  

9.  Entitlement to service connection for claimed chronic 
headaches.  

10.  Entitlement to service connection for a claimed 
disability manifested by right calf swelling.  

11.  Entitlement to service connection for a claimed heart 
condition, to include a disability manifested by left atrial 
enlargement and systolic heart murmur.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
January 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and April 2006 rating decisions of 
the RO that, in pertinent part, granted service connection 
for hearing loss, the right and left knee disabilities, and 
the bilateral foot disability.  The RO also denied service 
connection for a sleep disability, throat swelling, chronic 
headaches, right calf swelling, left atrial enlargement, and 
systolic her murmur.  

In a May 2006 rating decision, the RO increased the 
evaluation of the hearing loss to 10 percent disabling, 
increased the evaluation of the left knee limitation of 
extension to 30 percent disabling and increased the 
evaluation of the right knee limitation of extension to 20 
percent disabling.  

In a March 2008 rating decision, the RO found clear and 
unmistakable error in its assignment of a 10 percent rating 
for the hearing loss, lowering the evaluation to 
noncompensable, and increased the evaluation of the Veteran's 
service-connected bilateral foot disability to 10 percent 
disabling.  

The issues of service connection for a throat condition and 
headaches; higher initial evaluations for the service-
connected hearing loss, for osteoarthritis, bilateral first 
metatarsophalangeal joints, with heel spurs and for the right 
and left knee disabilities are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran currently is not a chronic condition 
manifested by sleep disturbance or edema of the right calf 
that can be causally linked to an event or incident of his 
lengthy active service.  

2.  The currently demonstrated of left atrial enlargement and 
mitral regurgitation are shown as likely as not to have had 
their clinical onset during service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
sleep disturbance or edema of the right calf due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by for left atrial enlargement and 
mitral regurgitation is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in January 2007 and May 2008, the RO 
provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
the claims, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
and including notice regarding his increased-compensation 
claims for his service-connected hearing loss and knee 
disabilities, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Veteran was also generally invited to send information or 
evidence to VA that may support the claims, was advised of 
the basic law and regulations governing the claims, the basis 
for the decisions regarding the claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, VA provided adequate VCAA notice with 
respect to the appellant's claims after the initial decisions 
in this case.  While the notice provided was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO prior to the March and June 2008 
supplemental statements of the case, and prior to the 
transfer and certification of the Veteran's case to the 
Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the Veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as heart disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran contends that he has a sleep 
disorder, a right calf disorder, and heart condition, to 
include left atrial enlargement and systolic murmur that are 
a result of his active duty service.  

In order to determine whether the Veteran has disabilities 
related to these complaints and if so, whether such 
disabilities are related to his active service, the Veteran 
was afforded a VA examination dated in January 2005.  

With respect to his sleep claim, the Veteran reported that, 
ever since he had been taking medication for his knees and 
back, he has had difficulty sleeping.  He indicated that 
there was no difficulty going to sleep, but that he awakened 
during the night due to the pain and discomfort of his 
service-connected disabilities.  

With respect to his right calf, the Veteran reported constant 
swelling in the right calf in 1998.  He was seen for it and 
told to elevate it and apply ice.  He indicated that he was 
seen recently for a questionable clot due to the swelling.  
He was given ice and pain medication, and told to elevate it.  
He indicated complaints of tightness and occasional swelling 
of the leg.  

Finally with respect to his heart, the Veteran indicated that 
he was found to have an irregular heart beat in service.  He 
also had a heart murmur in service and enlargement of a part 
of his heart.  

After an examination of the Veteran and a review of recent 
medical records and tests, the VA examiner found that he had 
recent test findings of left atrial enlargement and mitral 
regurgitation and chest pain of unknown etiology with no 
pathology to render a diagnosis.  

While the VA examiner found not underlying pathology to 
warrant a diagnosis related to the claimed chest pain, the 
findings of left atrial enlargement and mitral value 
regurgitation as likely as not represent the onset of a 
chronic heart changes service.  Accordingly, in resolving all 
reasonable doubt in the Veteran's favor, service connection 
is warranted.  

In a September 2005 addendum to the VA examination, the 
examiner also noted edema of the right calf reported by the 
Veteran, not evident on examination, treated for symptoms in 
the military, and sleep disturbance, no pathology to render a 
diagnosis. 

Based on the foregoing, the Board finds that the Veteran is 
not shown to have a current diagnosis of a sleep condition or 
right calf disorder.  

Without a current diagnosis, a claim of service connection 
for such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board notes that the Veteran has been reported to have left 
atrial enlargement and mitral regurgitation, chest pain, and 
edema of the right calf.  

Here, the Board notes that "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions. 38 C.F.R. § 4.1 (2005).  See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has conditions as 
the result of his military service.  The Veteran, however, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
these claims.  Therefore, the benefit of the doubt doctrine 
is not for application in this case, and the claims of 
entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a claimed sleep disorder is denied.  

Service connection for a claimed disorder manifested by right 
calf swelling is denied.  

Service connection for heart changes manifested atrial 
enlargement and mitral regurgitation is granted.  



REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's throat, headache, foot, knee and hearing 
loss claims must be remanded for further action.  

First, the Board observes that following the RO's issuance of 
the June 2008 Statement of the Case, the Veteran submitted 
additional medical evidence pertinent to the Veteran's 
increased rating claims for his service-connected hearing 
loss and knee disabilities.  

This evidence was not accompanied by a waiver of initial RO 
consideration.  In such a situation, the law requires that 
the RO initially consider the evidence, re-adjudicate the 
claim, and issue an appropriate supplemental statement of the 
case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

In addition, with respect to the Veteran's knee claims, the 
Board notes that, in an August 2008 statement submitted to 
VA, the Veteran set forth arguments indicating that his 
service-connected knee disabilities are worse than they were 
at the time of his most recent VA examination, which occurred 
in May 2007.  

Because the Veteran has reported that his conditions have 
worsened, the Board concludes that these matters must be 
remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

With respect to the Veteran's throat and headache claims, the 
Board notes that the Veteran was examined by VA in January 
2005 and diagnosed with hiatal hernia and gastroesophageal 
reflux disorder.  He was also noted in a September 2005 
addendum examination to have headaches with intermittent 
flare-up.  

It is noted that this VA examination was performed in January 
2005 just as the Veteran was being discharged from the 
service.  The Board also notes that the examiner, in the 
September 2005 addendum found throat swelling with no 
pathology to render a diagnosis, but did not address whether 
the Veteran's diagnosed hiatal hernia or gastroesophageal 
reflux disorder could be causing or contributing to the 
Veteran's throat complaints.  The examiner also noted that 
the Veteran has had headaches for the two years prior to his 
discharge from the service.  

In this regard the Board finds that an additional VA 
examination is needed in order to determine whether the 
Veteran has a throat disability separate from his diagnosed 
hiatal hernia and gastroesophageal reflux disorder, and/or a 
chronic headache condition that had their onset in service or 
as a result of his service.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

Prior to affording the Veteran additional examinations, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should contact the Veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his claimed 
disabilities.  The Veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claims.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  Then, the Veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected 
osteoarthritis, bilateral first 
metatarsophalangeal joints, with heel 
spurs and the right and left knee 
disabilities.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should be reported in detail.  

The examiner should indicate whether 
the Veteran's knee conditions are 
productive of (i) chronic residuals  
consisting of severe painful motion or 
weakness in the affected extremity, 
(ii) intermediate degrees of residual 
weakness, pain or limitation of motion, 
(iii) ankylosis of the knee, and if so, 
what degree of flexion, (iv) limitation 
of motion of the leg, to include 
degrees of flexion and extension.  

The examiner should also indicate 
whether the Veteran's knee conditions 
are productive of recurrent subluxation 
or lateral instability and if so, 
whether this is slight, moderate, or 
severe.  And the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  

Further, the examiner should indicate 
whether, and to what extent, the 
Veteran experiences functional loss 
during flare-ups of pain and/or 
weakness of his knees (to include with 
use or upon activity) as a result of 
the service-connected disabilities.  To 
the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion on both flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

3.  The RO should schedule the Veteran 
for an appropriate VA examination in 
order to determine the nature, extent, 
and severity of the Veteran's service-
connected hearing loss.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
testing, including an audiological 
evaluation, should be accomplished.  

The examiner should specifically address 
the auditory thresholds in frequencies 
500, 1000, 2000, 3000, and 4000 Hertz for 
each ear, and should address the 
Veteran's speech recognition scores for 
each ear using the Maryland CNC Test.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report. 

4.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and likely etiology of any 
separate throat disability or headache 
condition found to be present.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  

The examiner should specify the diagnoses 
and offer an opinion as to whether it is 
at least as likely as not that any 
diagnosed disorder had its onset during 
service or within one year thereof.  

The examiner should comment on the 
Veteran's service medical records and the 
January 2005 VA examination report and 
September 2005 addendum indicating throat 
swelling with no pathology to render a 
diagnosis, but also finding hiatal hernia 
and gastroesophageal reflux disorder, and 
also noting headaches within the two years 
prior to discharge from the service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  If any determination remains 
adverse, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


